Citation Nr: 0416573	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 17, 1966, to 
August 2, 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss disability.

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file. 

At the December 2003 hearing, the veteran raised an issue of 
service connection for asthma.  The Board notes that this is 
a previously-denied claim, and therefore the veteran's claim 
is a petition to reopen the claim for service connection for 
asthma.  At the hearing, the veteran also raised the claim of 
service connection for ear ringing (tinnitus), which he 
stated began during service and continued from that time.  As 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added); see also 38 C.F.R. 
§ 3.159(b) (2003) (adding an additional duty on VA to request 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim").

In this case, the VCAA letter issued to the veteran in 
October 2001 provided the veteran with the evidence necessary 
to substantiate a claim for service connection.  However, the 
October 2001 letter is silent as to informing the veteran of 
which portion of that information and evidence was to be 
provided by the claimant and which portion the Secretary 
would attempt to obtain on behalf of the claimant in 
connection with his claim.  Thus, the veteran has not been 
provided with a letter addressing the evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss and which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, the veteran has not been requested 
to provide any evidence in his possession that pertains to 
the claim.  Thus, the Board finds that the veteran must be 
provided with the above notice prior to its consideration of 
the veteran's claim.

Additionally, at the December 2003 hearing, the veteran 
stated he had been treated in 1967 or 1968 for hearing loss 
at the VA medical facility in Charleston, South Carolina.  
These records must be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is held to have constructive 
notice of documents generated by VA, even if the documents 
have not been made part of the record in a claim for 
benefits).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for service 
connection for bilateral hearing loss and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim.  

2.  Obtain the VA treatment records from 
the facility in Charleston, South 
Carolina, dated from 1967.  The records 
from the Social Security Administration 
on which the veteran's Supplemental 
Security Income disability claim was 
allowed should also be secured and 
associated with the claims file.  

3.  Readjudicate the claim for 
entitlement to service connection for 
bilateral hearing loss.  If it is 
determined that an examination and/or a 
medical opinion is necessary to make a 
decision on the claim, an examination 
and/or medical opinion should be 
accomplished.  The veteran and his 
representative should then be furnished 
with a supplemental statement of the 
case; they should be provided an 
opportunity to respond thereto.    

The Board is obligated by law to ensure that its directives, 
as well as those of the United States Court of Appeals for 
Veterans Claims (Court), are fully completed.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


